Per Curiam,
We are, in this case, presented with three assignments of error, neither of which can be sustained. The first is general, embracing all the testimony taken on a commission executed at the city of Chicago; but, as certainly part of this testimony was relevant and proper, we cannot reverse for this exception.
The complaint found in the second assignment is that samples of the defectively worked iron were admitted in evidence' without proof to show that the defendants did the work upon them. Having examined the evidence, we find that it sufficiently identifies the samples as those wrought by the defendants.
As to the third assignment, we have only to say that the evidence, if believed, warranted a verdict for the plaintiffs, rather than for the defendants.
The judgment is affirmed.